             Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 1 of 7



                                                                               Hon. Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9     COSMOS GRANITE (WEST), LLC, a
       Washington limited liability company,             Case No. 2:19-cv-01697-RSM
10
                      Plaintiff,                         STIPULATED MOTION TO SEAL
11                                                       PLAINTIFF’S MOTION FOR PARTIAL
              v.                                         SUMMARY JUDGMENT
12

13     MINAGREX CORPORATION, d/b/a MGX                   Noted on Motion Calendar:
       Stone,                                            August 18, 2021
14
                      Defendant.
15

16

17          Pursuant to Local Civil Rule 5(g), Plaintiff, Cosmos Granite (West), LLC (“Cosmos”) and
18   Defendant, Minagrex Corporation d/b/a/ MGX Stone (“Minagrex”) jointly request that the Court
19   enter an order to Seal/Redact Plaintiff’s Motion for Partial Summary Judgment (“Plaintiff’s
20   Motion:”). Minagrex understands that Plaintiff’s Motion relies on, references, or quotes Exhibits
21   11, 16, 17, 18, 19, 23, 26, 27, 28, 29, 30, 33, 35, 37, 68, 70, 79, 82, 83, and 88 to the supporting
22   Declaration of Rachel S. Black (“Black Declaration”), and alleges that such Exhibits contain
23   confidential information pursuant to the Protective Order entered in this case. Plaintiff takes no
24   position concerning the confidentiality of the aforementioned exhibits or reference thereto in
25   Plaintiff’s Motion. Plaintiff contends that Plaintiff’s Motion references information from Black
26   Declaration Exhibits 2 and 3, which contain confidential information pursuant to the Protective
27
      STIPULATED MOTION TO SEAL                                      SUSMAN GODFREY L.L.P.
      PLAINTIFF’S MOTION FOR                                         1201 Third Avenue, Suite 3800
      PARTIAL SUMMARY JUDGMENT - 1                                   Seattle, WA 98101-3000
      Case No. 2:19-cv-01697-RSM                                     Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 2 of 7




 1   Order entered in this case. Defendant takes no position concerning the confidentiality of Exhibits 2
 2   and 3 and any references thereto in Plaintiff’s Motion.
 3           Defendant’s position is that the designation of Exhibits 11, 16, 17, 18, 19, 23, 26, 27, 28,
 4   29, 30, 33, 35, 37, 68, 70, 79, 82, 83, and 88, and references thereto in Plaintiff’s Motion, should
 5   be maintained to protect the legitimate private interests of Minagrex and third-parties, to which it
 6   owes an obligation of confidentiality, in accordance with the Stipulated Protective Order [Dkt. 16].
 7   Specifically, Minagrex believes that the Exhibits referenced satisfy, individually and collectively,
 8   the requirements set forth in ⁋2.2 (a), (c), (d), (e), (f), and ⁋2.3 of the Stipulated Protective Order
 9   [Dkt. 16]. Said Exhibits contain confidential sales information, trade secrets, confidential and sales
10   related communications with third-parties to which Minagrex believes it owes a duty of
11   confidentiality, agreements with third-parties that are not otherwise, supplier lists, information
12   related to the ownership or control of a non-public company, and other previously non-disclosed
13   sales and financial information worthy of the Court’s protection as specified in the Stipulated
14   Protective Order [Dkt. 16].
15           Plaintiff’s position is that information in Plaintiff’s Motion from Exhibits 2 and 3 should be
16   filed under seal to protect the legitimate private interests of Plaintiff in accordance with the
17   Protective Order issued in this case (Dkt. #16). Exhibits 2 and 3 contain confidential proprietary,
18   and private information that Plaintiff designated as Confidential pursuant to and consistent with the
19   Protective Order entered in this case, because it contains previously nondisclosed information
20   relating to the ownership and control of Plaintiff, a non-public company. Plaintiff has a legitimate
21   business interest in keeping information relating to its ownership and control private, and thus
22   requires that this document be filed under seal. See Dkt. #16 at p. 2 ¶ 2.2(a) (stating that confidential
23   information includes “previously nondisclosed material relating to ownership or control of any non-
24   public entity).
25           After review of each referenced Exhibit, ⁋4.4 of the Stipulated Protective Order and Local
26   Rule 5(g), Minagrex and Plaintiff both believe that a less restrictive alternative is not sufficient to
27
      STIPULATED MOTION TO SEAL                                         SUSMAN GODFREY L.L.P.
      PLAINTIFF’S MOTION FOR                                            1201 Third Avenue, Suite 3800
      PARTIAL SUMMARY JUDGMENT - 2                                      Seattle, WA 98101-3000
      Case No. 2:19-cv-01697-RSM                                        Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 3 of 7




 1   protect the confidential information referenced above because redaction of the same would
 2   substantively frustrate the purpose of its admission.
 3          Plaintiff is filing publicly a redacted Motion concurrently herewith.
 4

 5   Dated: August 18, 2021                                By: /s/ Rachel S. Black
                                                       Rachel S. Black, WSBA #32204
 6                                                     rblack@susmangodfrey.com
                                                       Alexander W. Aiken (Pro Hac Vice)
 7                                                     aaiken@susmangodfrey.com
                                                       Benjamin Manne, WSBA # 54537
 8                                                     bmanne@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
 9                                                     1201 Third Avenue, Suite 3800
                                                       Seattle, WA 98101
10                                                     Phone: (206) 516-3880
                                                       Fax: (206) 516-3883
11
                                                       Chelsea V. Samuels (pro hac vice pending)
12                                                     csamuels@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
13                                                     1900 Avenue of the Stars, Suite 1400
                                                       Los Angeles, CA 90067
14                                                     Phone: (310) 789-3100

15                                                     Attorneys for Cosmos Granite (West) LLC

16

17   Dated: August 18, 2021                                By: _/s/ Betsy A. Gillaspy____________
                                                       Betsy A. Gillaspy, WSBA#21340
18                                                     bgillaspy@gillaspyrhode.com
                                                       Chelsey Thorne, WSBA #49740
19
                                                       cthorne@gillaspyrhode.com
20                                                     GILLASPY & RHODE, PLLC
                                                       821 Kirkland Avenue, Suite 200
21                                                     Kirkland, WA 98033
                                                       Phone: (425) 646-2956
22
                                                       Mark L. Hill (Pro Hac Vice)
23
                                                       Texas State Bar # 24034868
24                                                     mark.hill@solidcounsel.com
                                                       Walker Steven Young (Pro Hac Vice)
25                                                     Texas State Bar # 24102676
                                                       walker.young@solidcounsel.com
26                                                     SCHEEF & STONE, LLP
27                                                     2600 Network Boulevard, Suite 400

      STIPULATED MOTION TO SEAL                                      SUSMAN GODFREY L.L.P.
      PLAINTIFF’S MOTION FOR                                         1201 Third Avenue, Suite 3800
      PARTIAL SUMMARY JUDGMENT - 3                                   Seattle, WA 98101-3000
      Case No. 2:19-cv-01697-RSM                                     Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 4 of 7




 1                                        Frisco, TX 75034
                                          Phone: (214) 472-2126
 2
                                          Attorneys for Minagrex Corporation d/b/a MGX
 3                                        Stone
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO SEAL                        SUSMAN GODFREY L.L.P.
     PLAINTIFF’S MOTION FOR                           1201 Third Avenue, Suite 3800
     PARTIAL SUMMARY JUDGMENT - 4                     Seattle, WA 98101-3000
     Case No. 2:19-cv-01697-RSM                       Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 5 of 7



                                   CERTIFICATE OF CONFERENCE
 1
            Counsel for Plaintiff conferred with counsel for Defendant in a telephonic meet and confer
 2
     on August 18, 2021 (Chelsea Samuels and Walker Young participated), and counsel agreed that,
 3
     per Minagrex’s and Plaintiff’s representations concerning the confidentiality of the documents at
 4
     issue, a Stipulated Motion Seal was proper to protect the confidential information, and that there
 5
     was no alternative to filing under seal.
 6

 7                                                /s/ Rachel S. Black
                                                 Rachel S. Black
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL                                    SUSMAN GODFREY L.L.P.
      PLAINTIFF’S MOTION FOR                                       1201 Third Avenue, Suite 3800
      PARTIAL SUMMARY JUDGMENT - 5                                 Seattle, WA 98101-3000
      Case No. 2:19-cv-01697-RSM                                   Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 6 of 7




 1                                              ORDER
 2           Based upon the foregoing and for good cause shown, the Court ORDERS that the Stipulated
 3   Motion to Seal is GRANTED.
 4

 5           DATED this 16th day of September, 2021.
 6

 7

 8

 9                                              A
                                                RICARDO S. MARTINEZ
10                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION TO SEAL                                   SUSMAN GODFREY L.L.P.
      PLAINTIFF’S MOTION FOR                                      1201 Third Avenue, Suite 3800
      PARTIAL SUMMARY JUDGMENT- 6                                 Seattle, WA 98101-3000
      Case No. 2:19-cv-01697-RSM                                  Tel: (206) 516-3880; Fax: (206) 516-3883
     8370820v1/016025
                Case 2:19-cv-01697-RSM Document 164 Filed 09/16/21 Page 7 of 7




 1                                      CERTIFICATE OF SERVICE
 2             I hereby certify that on August 18, 2021, I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 4   record.
 5
                                                     /s/ Rachel S. Black
 6                                                   Rachel S. Black
 7
                                                                                 Hon. Ricardo S. Martinez
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      CERTIFICATE OF SERVICE - 1                                       SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                                       1201 Third Avenue, Suite 3800
                                                                       Seattle, WA 98101-3000
                                                                       Tel: (206) 516-3880; Fax: (206) 516-3883
